ORDER

PER CURIAM.
Christopher S. Gillispie appeals from the motion court’s Findings of Fact, Conclusions of Law, Order, Judgment and Decree of Court on Motion to Vacate, Set Aside or Correct Conviction and Sentence Pursuant to Rule 24.035 denying his Amended Motion to Vacate, Set Aside or Correct Judgment and Sentence and Request for Evi-dentiary Hearing filed pursuant to Rule 24.035. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b). '